Citation Nr: 1742444	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  17-22 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from February 1958 to March 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Jurisdiction has since been transferred to the RO in Muskogee, Oklahoma (hereinafter Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including the Content Legacy Manager and Veterans Benefit Management System (VBMS) claims files.  Some relevant treatment records are located in the Content Legacy Manager.  All records are now in these electronic systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to an initial rating in excess of 70 percent for PTSD, and has claimed that his service-connected disorders prevent him from working.  See, e.g., April 2017 Substantive Appeal.

The Veteran underwent a VA examination for PTSD in March 2016.  In his April 2017 substantive appeal, he stated that his started to "see a psychiatrist for anxiety" and could no longer work.  This statement suggests that the Veteran's PTSD symptoms are worsening.  Similarly, in referencing the Veteran's recent need to seek out psychiatric treatment, the Veteran's representative indicated that the Veteran's current disability level may not currently be adequately evaluated, and that up-to-date examination was needed.  Under these circumstances, another VA examination is necessary to determine the current severity of his PTSD.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Further, as indicated, the Veteran reports that he is now seeing a psychiatrist.  The Board notes that the Veteran saw a VA social worker once on April 7, 2017.  It is unclear if the Veteran is being treated by a private psychiatrist, or if there are additional relevant outstanding VA treatment records.  On remand, VA must attempt to obtain any outstanding treatment records.

Finally, the Veteran has claimed that he is unable to obtain or maintain any form of employment because of his service-connected disabilities.  In this case, the RO has not considered whether the Veteran is entitled to a total disability evaluation based on individual unemployability due to his service-connected disabilities.  The Board finds that RO should adjudicate this matter, in the first instance, to avoid any prejudice to the Veteran.  See e.g. Bernard v. Brown, 4 Vet. App. 384 (1993).
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran and his representative notice which informs him of the evidence necessary to establish entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  

2.  Obtain VA treatment records since April 2017.

3.  With the help of the Veteran as necessary, attempt to obtain any available medical records regarding current psychiatric treatment for PTSD.  See April 2017 Substantive Appeal.  All attempts to obtain such records should be documented in the claims file.
4.  After any additional records are obtained and associated with the claims file, schedule the Veteran for a VA examination to determine the current nature and severity of his PTSD.  The electronic claims folders must be provided to and reviewed by the examiner as part of the examination.  The examiner must specify in the report that the claims files have been reviewed.  The examiner must provide a complete explanation for any opinion offered.

The examiner should provide a full multi-axial diagnosis for the Veteran's PTSD.  All signs and symptoms of psychiatric disability should be reported in detail.  The examiner should describe the impact of the Veteran's psychiatric disability on his occupational and social functioning, and should discuss the impact it has on his activities of daily living, including the overall functional impact.

5.  After completing the actions detailed above, readjudicate the claim remaining on appeal, and adjudicate the claim for TDIU.  If an additional examination is needed to adjudicate the TDIU claim, such examination should be scheduled.  If the benefit is not granted to Veteran's satisfaction, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




